DAUKSCH, Judge.
By Petition for Writ of Certiorari, Petitioner Lester Baron seeks review of the order of the Industrial Relations Commission denying his claim for unemployment benefits.
The Claims Examiner determined that Petitioner was not entitled to benefits because he was discharged for misconduct connected with work. The Appeals Referee amended the determination of the Claims Examiner by finding that Petitioner was not entitled to benefits because he voluntarily left his employment without good cause attributable to the employer. The decision of the Appeals Referee was affirmed by the Industrial Relations Commission.
We find that the Appeals Referee’s ruling that Petitioner voluntarily left his employment without good cause is not supported by competent substantial evidence. Ivie v. Florida Department of Commerce, Indus. Rel. Com’n, 323 So.2d 15 (Fla. 4th DCA 1975); Castillo v. Florida Department of Commerce, 253 So.2d 162 (Fla. 2d DCA 1971).
The Petition for Writ of Certiorari is granted, the order under review is quashed, and the cause is remanded for entry of an order allowing the prescribed benefits.
ALDERMAN, C. J., and ANSTEAD, J., concur.